DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action for application filed on 1/7/21 including claims 1-31, 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about 

Claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10917833, henceforth,’ 833. Although the claims at issue are not identical, they are not patentably distinct from each other , as explained below:
Comparison of claim 1 of instant application with corresponding claim 1 of patent ‘833 reveal that all limitations , except following limitation, are identical:
“---using wide beams or omnidirectional beams that provide temporal repetition of the system information.” , which is disclosed iby patent ‘833 n view of  Ji et al (US 20150117316 A1, henceforth, ‘316, see office action below.
Comparison of claim 11 of instant application with corresponding claim 11 of patent ‘833 reveal that all limitations , except following limitation, are identical:
“a sweep of narrow beams that provide spatial repetition of the system information; and soft-combining the received transmissions for which soft-combining is enabled.”, which is disclosed iby patent ‘833 n view of  Ji et al (US 20150117316 A1, henceforth, ‘316, see office action below.
Comparison of claim 22 of instant application with corresponding claim 22 of patent ‘833 reveal that all limitations , except following limitation, are identical:
“wherein the set of system information transmissions comprises a sweep of narrow beams that provide spatial repetition of the system information;”, which exists in patent ‘833 , but excluded from claim 22 of instant application, thus claim 22 of instant application is broader and therefore, anticipated by claim 22 of patent ‘833.
Dependent claims 2-10 of instant application are identical to claims 2-10 of patent ‘833, claims 12-21 of instant application are identical to claims 12-21 of patent ‘833 and claims 23-31 of instant application are identical to claims 23-31 of patent ‘833,   
Applicant’s claims 1-31  merely broadens the scope of patent claims  by elimination the terms from claim  22 of Patent. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element  whose function is not needed would be obvious to one skilled in the art.
Claim Objections
Claims  1, 11 and 22 are objected to because of the following informalities:  
Limitation: “wherein the set of transmissions enable soft combining---” is vague as to node or wireless device where soft combining is implemented.. Examiner assumes in light of specification paragraph [0004] of instant application that soft combining is implemented at receiver 
Another  limitation: “transmit the set---” is not specific  as to whom set is transmitted.
  Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/21 was filed The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same
 under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over (Kim (US
20160345300 ), henceforth, D1. in view of Ji et al (US 20150117316 A1, henceforth, ‘316..
For claims 1, 11 and 22, D1 discloses following limitation:

A network node, comprising: (Base station , fig. 8, [0149])
processing circuitry configured to: 
800 according to an embodiment of the present invention includes a control unit 810 (Reads on processing circuitry.) that determines a specific subframe where repetition transmission of a control channel is started .)
prepare a set of system information transmissions, wherein each transmission within the set comprises system information, ([0052] In general, basic system information in a mobile communication system is transmitted using a broadcasting channel. In LTE, as broadcasting system information, there are an MIB (Master Information Block) and an SIB (System Information Block), in which the MIB is 
through a PBCH and the SIB is transmitted through a downlink shared channel.In general, basic system information in a mobile communication system is transmitted using a broadcasting channel. In LTE, as broadcasting system information, there are an MIB Master Information Block) and an SIB (System Information Block), in which the MIB is transmitted through a PBCH and the SIB is transmitted through a downlink shared channel.)  and 
wherein the set of transmissions enable soft combining by configuring a portion of the system information to be the same for each transmission within the set; and 
(D1: [0118] The MTC terminal performs blind decoding by soft-combining the received values of DCI transmitted through the SF#0 to SF#3, and when CDR check is succeeded, the MTC terminal checks scheduling information of a PDSCH included in the DCI. The MTC terminal performs decoding by soft-combining received values of the data transmitted through the SF#3 to SF#6.)
for each transmission, prepare an indication of an identifier associated with the respective transmission, the indication provided other than in the system information; and (D1: [0100] -- Further, the terminal needs to check whether the received PDCCH has been assigned to itself of 
a plurality of terminal, which may be achieved by adding an identifier to the payload of the 
PDCCH. In order to determine whether the PDCCH has been assigned to itself, there is a method of scrambling the CRC with the terminal identifier and this method has the advantage that it is not required to add an identifier to a payload ( Reads on limitation: “the indication provided other than in the system information”. ).

an interface configured to transmit the set of system information transmissions and the indication of the identifier associated with each respective transmission, wherein the interface is configured to transmit the set of system information transmissions using wide beams or omnidirectional beams that provide temporal repetition of the system information.
(‘316] receiving from a source device, via a wide beam optical communication interface, a 
data packet comprising a first quality metric value determined for a first radio link connecting the source device and a destination device; generating a first time value associated with a transmission of the data packet to the destination device; receiving from an intermediate device, via the wide beam optical communication interface, a second time value associated with another transmission of another data packet to the destination device; comparing the first time value to the second time value; and sending the data packet to the destination device via the wide beam optical interface in response to the first time value and the second time value being determined to have satisfied a criterion.)
It would have been obvious to a person of ordinary skill  before the effective date of invention to combine limitations of ‘316 with those of ‘D1 for the advantage of reducing interference and improving SNR ratio.

For claim 11, ‘316 discloses following limitation:
A method for use in a wireless device,
 [0017] One or more embodiments system(s), device(s), and method(s) to route data in a 
mesh network of devices that can communicate wirelessly through radio and free-space optical interfaces. Rest of limitations are same as are in claim 1.
For claim 22, ‘316 discloses following limitation:
A wireless device, comprising
[0017] One or more embodiments system(s), device(s), and method(s) to route data in a mesh network of devices that can communicate wirelessly through radio and free-space optical interfaces.
.

Claims 2, 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of ‘300. as applied to preceding claims, 1, 11 and 22,  respectively, as above, and further in view of Trainin et al (US 20150016341), henceforth, ‘341..
	For claims 2, 12 and 23, D1 discloses all limitations of subject matter of limitations, as applied to preceding claims, 1, 11 and 22, with the exception of following limitation, which is disclosed by ‘341, as follows:
	wherein each transmission within the set has an associated symbol number and the identifier provided by the indication corresponds to the symbol number of the respective transmission.
	(‘341:[0042] respective identifier of identifiers 202, may include, for example, a number of training fields (TFs) and/or a number of transmission streams to be received by the station as part of a beamformed transmission,)
	It would have been obvious to a person of ordinary skill in the art before the effective date of invention to have combined limitation of ‘341 with those of D1 in view of ‘316 for the advantage of training fields to be received by a respective station of the plurality of client stations.

Claims 3, 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over ‘300 in view of ‘316. as applied to preceding claims, 1, 11 and ,22 respectively, above, and further in view of Un et al (US 20070162610), henceforth, ‘610..
	For claims 3, 13 and 24, D1 in view of ‘316 discloses all limitations of subject matter of 
limitations, as applied to preceding claims, 1, 11 and ,22 with the exception of following limitation, which is disclosed by ‘610, as follows:
	wherein each transmission within the set has an associated symbol number and the identifier 
provided by the indication corresponds to the symbol number of the respective transmission.  
	(‘610:: [0057] RBCT includes the following fields: (1) an 11-bit field providing the transmission start time, given as the symbol number at which the burst is expected;--- the RBCT further comprises an indication of the connection identifiers (CIDs) of the MAC PDUs that are to be in the expected burst,)
.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of ‘316 . as applied to preceding claim 1, above, and further in view of Kim et al (US 20160277983), henceforth, ‘983..
	For claim 4, , D1 in view of ‘316  discloses all limitations of subject matter of limitations, as applied to preceding claim 1,  with the exception of following limitation, which is disclosed by ‘983, as follows:
	wherein a portion of the system information comprises contents that depend on the identifier associated with the respective transmission.  
	(‘983:: [0085],  RBCT includes the following fields: (1) an 11-bit field 
providing the transmission start time, given as the symbol number at which the burst is expected;--- the RBCT further comprises an indication of the connection identifiers (CIDs) of the MAC PDUs that are to be in the expected burst,)
	It would have been obvious to a person of ordinary skill in the art before the effective date of invention to have combined limitation of ‘983 with those of D1 in view of ‘316 for the advantage of training fields to be received by a respective station of the plurality of client stations.

For claim 8, ‘300 in view of ‘316 discloses all limitations of subject matter of limitations, as 
applied to preceding claim 1,  with the exception of following limitation, which is disclosed by ‘983, as follows:
	wherein the indication enables a wireless device to determine that the transmissions belong to 
the set of system information transmissions and are therefore capable of being soft-combined. 
	(‘983:: [0099],  If the retransmitted data is received in a certain HARQ process, the data stored in the process and the received retransmission data re soft-combined. The HARQ process is allocated an identifier. In the synchronous HARQ, the HARQ process identifier corresponds to the data indicated by the same identifier.,)
	It would have been obvious to a person of ordinary skill in the art before the effective date of invention to have combined limitation of ‘983 with those of D1 for the advantage of training fields to be received by a respective station of the plurality of client stations.

Claims 5, 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over  D1. In view of 316 as applied to preceding claims, 1, 11 and 22 respectively , above, and further in view of ZHANG et al (US 20180132273), henceforth, ‘273..
	For claims 5, 15 and 26, D1. In view of 316  discloses all limitations of subject matter of limitations, as applied to preceding claims, 1, 11 and 22, with the exception of following limitation, which is disclosed by ‘273, as follows:
	wherein a physical random access channel (PRACH) configuration depends on the identifier associated with the respective transmission such that the PRACH configuration associated with one of the transmissions differs from the PRACH configuration associated with another of the transmissions.  
	(‘273:: see claim 52, when there is any overlap among the EPDCCH transmissions corresponding to the preamble transmission of different user equipment, separate EPDCCH identified by different random access radio network temporary identifier (RA-RNTI),,)
	It would have been obvious to a person of ordinary skill in the art before the effective date of invention to have combined limitation of ‘273 with those of D1. In view of 316   for the advantage of avoiding interference among transmissions.

Claims 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over D1, henceforth, 
D1. as applied to preceding claims, 11 and 22,  respectively, above, and further in view of Beckmann et 
al (US 20110003600), henceforth, ‘600..
	For claims 14 and 25, D1 in view of ‘316 discloses all limitations of subject matter of limitations, as applied to preceding claims, 11 and 22 respectively, with the exception of following limitation, which is disclosed by ‘600, as follows:

based on the soft-combining of the received transmissions; and determining  a transmission-specific portion of the system information from only one of the transmissions.  
	(‘600:: [0039] The first stage of the planning (CB DRX Level 1) is to signal (within the first planning message or CB DRX Level 1 message) which transmission channel or which FACH (as at least one second separate transmission channel) is used and when messages are transmitted on such channel; i.e., which resources of the FACH or which frames of the S-CCPCH are actually reserved or assigned for the transmission of "Cell Broadcast" messages. This signaling should be transmitted to the RRC (RRC1) as part of the system information or system information messages via the cell -specific and logical channel BCCH (as first separate transmission channel).,)
	It would have been obvious to a person of ordinary skill in the art before the effective date of invention to have combined limitation of ‘600 with those of D1 in view of ‘31for the advantage of avoiding interference among transmissions.

Claims 16 and 27 are rejected under 35 U.S.C. 103 as being  unpatentable over D1. as applied to preceding claim 11 and 22, as above, and further in view of Chiu (US 20090319844), henceforth, ‘844..
	For claims 16 and 27, D1 discloses all limitations of subject matter of limitations, as applied to preceding claim 11 and 22, with the exception of following limitation, which is disclosed by ‘844, as follows:
	wherein the indication is determined by decoding the indication from a reference signal.  
	(‘844:: [0011] generating a first indication signal (Reads on generating indication signals.) 
accordingly, decoding the input signal to generate an inner-code decoded signal, selectively adopting one 
of a plurality of determining criteria according to the first indication signal to determine reliability
 information corresponding to the inner-code decoded signal and to generate a second indication
 signal accordingly, and decoding the inner-code decoded signal with reference to the second indication signal (Reads on decoding reference signal to generate  indication. ) to generate the output signal.)
	It would have been obvious to a person of ordinary skill in the art before the effective date of 
invention to have combined limitation of ‘844 with those of D1 in view of ‘316 for the advantage of 
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of ‘316. as applied to preceding claim 11, as, above, and further in view of Kwon et al (US 9622267), henceforth, ‘267..
	For claim 17, D1 in view of ‘316 discloses all limitations of subject matter of limitations, as applied to preceding claim 11, with the exception of following limitation, which is disclosed by ‘267, as follows:
	wherein the indication is determined based on different scrambling used for each transmission within the set.  
	(‘267:: See claim 12,  providing an indication of a scrambling code to be used by the plurality of stations in the set of stations to generate each uplink transmission in the plurality of uplink transmissions.)
	It would have been obvious to a person of ordinary skill in the art before the effective date of invention to have combined limitation of ‘267 with those of D1 in view of ‘316 or the advantage of avoiding interference among transmissions.

Allowable Subject Matter
Claims 6-7, 9-10, 18-21 and 28- 31,  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As recited by claims 6, 18 and 28;
	wherein the processing circuitry is further configured to prepare a second set of system information transmissions, wherein the indication enables a wireless device to determine that the transmissions belonging to the first set of system information transmissions cannot be soft-combined with the transmissions belonging to the 
second set of system information transmissions; and the interface is further configured to transmit the second set
of system information.
	As recited by 7, 19 and 29;
	wherein the processing circuitry is further configured to prepare a second set of system information 
transmissions, wherein the indication provided other than in the system information together with an explicit 

transmissions enables a wireless device to determine that: the transmissions belonging to the first set of system information transmissions cannot be soft-combined with the transmissions belonging to the second set of system information transmissions;    one of the transmissions belonging to the first set of system information transmissions is capable of being soft-combined with the other transmissions belonging to the first set of system information transmissions; and one of the transmissions belonging to the second set of system information transmissions is capable of being soft-combined with the other transmissions belonging to the second set of system information transmissions; and the interface is further configured to transmit the second set of system information.  
	 As recited by claims 9, 20 and 30;;
	wherein the indication provided other than in the system information 
together with an explicit indication provided in each system information 
transmission enables a wireless device to determine that the transmissions belong to the set of system information transmissions and are therefore capable of being soft-combined.  

As recited by claims;10, 21 and 31

	wherein: the set of system information transmissions comprises a plurality of subsets of transmission; and the indication enables coherently soft-combining transmissions within the same subset and non-coherently soft-combining transmissions within different subsets.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Rico Alvarino et al ( US 20170201982) discloses techniques are described for wireless communication. One method includes allocating, in a downlink carrier including a plurality of resource blocks, a first set of resource elements for cell-specific reference signals (CRS) associated with communication with one or more communication devices of a first type; allocating resources of a resource block of the plurality of resource blocks to a narrow-band physical channel for communication with one or more communication devices of a second type, the allocated resources being rate-matched around the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM to5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng , can be reached on 571-2727495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto. gov/ external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video 
conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/           Primary Examiner, Art Unit 2647